EXHIBIT 10.04

LOGO [g46923img001.jpg]

Rodney Allen McCowan

July 9, 2007

Dear Rod:

In an effort to assist you with your transition and to ensure an amicable and
smooth separation, and contingent upon your acceptance of the terms and
conditions of this Severance & General Release Agreement (the “Agreement”),
VeriSign, Inc. (“VeriSign” or the “Company”) hereby offers you the package
described below.

1. Termination Date. This Severance & General Release Agreement (the
“Agreement”) confirms that your employment with VeriSign was terminated
effective as of June 30, 2007 (the “Termination Date”).

2. Severance from VeriSign. In consideration for the covenants and promises
herein and provided you accept and remain in compliance with the terms and
conditions of this Agreement, you will be provided with the following benefits:

2.1 Annual Base Salary. VeriSign will pay you a severance in the total amount of
Three Hundred Sixty Thousand Dollars ($360,000) (the “Severance Payment”), which
shall be payable in two installments, as described below.

VeriSign will pay you the first installment of the Severance Payment, which
shall be in the amount of Two Hundred Forty-One Thousand Two Hundred Dollars
($241,200) within thirty days of the Effective Date of this Agreement, provided
you are then in full compliance with your obligations under this Agreement. For
the purposes of this Agreement, “Effective Date” means the eighth day after you
return the signed Agreement to VeriSign, provided you return the signed
Agreement before the Acceptance Expiration Date and then do not revoke your
acceptance of this Agreement during the Revocation Period (defined at
Section 3.2 below). For the purposes of this Agreement, the “Acceptance
Expiration Date” means the date that is twenty-two days after the date on which
VeriSign provides this Agreement to you.

VeriSign will pay you the second installment of the Severance Payment, which
shall be in the amount of One Hundred Eighteen Thousand Eight Hundred Dollars
($118,800) on the one year anniversary of the Termination Date, provided that
you are then in full compliance with your obligations under this Agreement,
including without limitation your obligations under Section 7 and 8 of this
Agreement. VeriSign agrees to act in good faith when determining whether you
have complied with your obligations under this Agreement. If VeriSign determines
that you have not complied with your obligations under this Agreement and
consequently withholds payment of the second installment of Severance Payment
then you may challenge such decision in an arbitration proceeding in

CONFIDENTIAL



--------------------------------------------------------------------------------

accordance with Section 12.2 below. The losing party in such arbitration
proceeding shall pay the prevailing party’s reasonable attorneys’ fees incurred
in connection with such arbitration.

You agree that the Severance Payment is not required under the Company’s normal
policies and procedures, and is provided as a severance solely in connection
with this Agreement, and that you are not entitled to any payments from the
Company or the other persons and entities released by this Agreement other than
as set forth in this Agreement.

2.2 Annual Bonus. VeriSign will pay you a portion of your bonus for 2007 in the
amount of One Hundred Twenty-Six Thousand Dollars ($126,000) (the “2007 Bonus”).
Payment of the 2007 Bonus will be contingent upon your full compliance with your
obligations under this Agreement, including without limitation your obligations
under Sections 7 and 8 below of this Agreement.

The payment of the 2007 Bonus will be made to you at the time that VeriSign
issues 2007 bonuses to its employees, which will be no later than March 15,
2008.

If VeriSign determines that you have not complied with your obligations under
this Agreement and consequently withholds payment of the 2007 Bonus then you may
challenge such decision in an arbitration proceeding in accordance with
Section 12.2 below. The losing party in such arbitration proceeding shall pay
the prevailing party’s reasonable attorneys’ fees incurred in connection with
such arbitration.

2.3 COBRA Premiums. VeriSign also will make a payment to you within thirty
(30) days of the Effective Date in the amount of Fourteen Thousand Six Hundred
Dollars ($14,600) which is the equivalent of Twelve (12) months’ of COBRA
premiums (consistent with your current coverage levels). You will need to apply
for COBRA if you would like to extend your benefits coverage beyond the
Termination Date.

2.4 Life Insurance. In addition, within thirty (30) days of the Effective Date,
VeriSign will provide you with a payment in the amount of One Thousand Five
Hundred Sixty-Seven and 56/100 Dollars ($1,567.56), which is the equivalent of
Twelve (12) months’ of life insurance premiums (consistent with your current
coverage levels). You will need to contact your life insurance provider if you
want to maintain your life insurance policy beyond the Termination Date.

2.5 Executive Outplacement Services. Within thirty (30) days of the Effective
Date, VeriSign will provide you with a payment in the amount of Seven Thousand
Five Hundred Dollars ($7,500), which is intended for your use toward
outplacement services.

2.6 Release From Repayment Of Sign-On Bonus. VeriSign will not seek
reimbursement from you of the Fifty Thousand Dollar ($50,000) sign-on bonus that
it paid to you upon the commencement of your employment.

2.7 Stock Options and RSU’s. For the purpose of clarification, all VeriSign
stock options and restricted stock units (“RSU’s”) that were granted to you by
the Company will be unvested as of the Termination Date and will not vest after
the Termination Date.

CONFIDENTIAL

 

2



--------------------------------------------------------------------------------

In accordance with the VeriSign, Inc. 2006 Equity Incentive Plan, you will not
be able to exercise any of such unvested VeriSign stock options and unvested
RSU’s and such stock options and RSU’s will revert to VeriSign upon the
termination of your employment.

2.8 Business Expense Reimbursements. Please submit any expense reports you may
have for travel or business related expenses that you incurred during your
employment with VeriSign for reimbursement within thirty (30) days after the
Termination Date. All valid expense reports that are properly submitted will be
paid on the regular expense cycle, subject to the terms and conditions of the
VeriSign Travel and Expense Reimbursement Policy (the “Expense Reimbursement
Policy”).

2.9 Full Payment. On or around the Termination Date, you will receive your final
salary payment and payment for any hours of Paid Time Off (“PTO”) that you may
have accrued but not used as of the Termination Date. Except as expressly stated
above, you shall not be entitled to any other or further compensation,
remuneration, reimbursement payments, options, stock, or other equity issue of
or from VeriSign or any VeriSign Party (defined at Section 3 below). By
executing this Agreement, you are acknowledging and agreeing that, once the
above noted payments have been made, you will have received all payments from
VeriSign for the work you have performed for VeriSign or any VeriSign Party and
acknowledge and agree that VeriSign and the VeriSign Parties do not owe you any
more money, compensation or benefits for any hours you worked through the
Termination Date or under any and all other severance, change of control or
other agreements that you may have or have had with the Company, any of its
subsidiaries, affiliates or joint ventures, whether written, oral or implied.

2.10 Change of Control. Upon a Change of Control of the Company, all of the
payments set forth above in this Section 2 which are to be made to you under
this Agreement but which have not been paid to you as of the Change of Control
shall become immediately due and payable, provided that at that time you are in
full compliance with your obligations under this Agreement. For the purposes of
this Agreement, “Change of Control” means: (i) a sale of all or substantially
all the assets of the Company, or (ii) a merger or consolidation in which the
Company is not the surviving corporation and in which beneficial ownership of
securities of the Company representing at least fifty percent (50%) of the
combined voting power entitled to vote in the election of directors has changed.
Notwithstanding the foregoing, Change of Control shall not include any
transaction effected primarily for the purpose of financing the Company with
cash (as determined by the VeriSign Board of Directors acting in good faith
without regard to whether such transaction is effectuated by a merger, equity
financing or otherwise).

If VeriSign determines that you have not complied with your obligations under
this Agreement and consequently withholds any payments to you that would
otherwise be due to you in connection with a Change of Control as described
above then you may challenge such decision in an arbitration proceeding in
accordance with Section 12.2 below. The losing party in such arbitration
proceeding shall pay the prevailing party’s reasonable attorneys’ fees incurred
in connection with such arbitration.

CONFIDENTIAL

 

3



--------------------------------------------------------------------------------

3. Release of Claims. In consideration for the above benefits and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, your signature below indicates your agreement as follows:

3.1 General Release. In keeping with our intent to allow for an amicable
separation, and as part of our accord, and deeming this Agreement to be fair,
reasonable, and equitable, and intending to be legally bound hereby, you agree
to and hereby do, for yourself and for each of your heirs, executors,
administrators and assigns, forever and irrevocably fully release and discharge
VeriSign (including any subsidiary or affiliated entities, or any joint ventures
to which VeriSign or any of its subsidiaries is a party and all of their
respective officers, directors, employees, agents, insurance carriers, auditors,
accountants, attorneys, representatives, shareholders, predecessors, successors,
purchasers, assigns, and representatives) (collectively the “VeriSign Parties”)
from any and all grievances, liens, suits, judgments, claims, demands, debts,
defenses, actions or causes of action, obligations, damages, and liabilities
whatsoever which you now have, have had, or may have, whether the same be known
or unknown, at law, in equity, or mixed, in any way arising out of or relating
in any way to any matter, act, occurrence, or transaction that occurred before
or as of the Termination Date, including but not limited to your employment with
VeriSign and your separation from VeriSign. This is a General Release. This
General Release is a material inducement for the Company to enter into this
Agreement. You expressly acknowledge that this General Release includes, but is
not limited to, your release of any tort and contract claims, arbitration
claims, claims under any local, state or federal law, wage and hour law, wage
collection law or labor relations law, and any claims of discrimination or
harassment on the basis of age, race, sex, sexual orientation, religion,
disability, national origin, ancestry, citizenship, retaliation or any other
claim of employment discrimination or retaliation, and any claims under the
Civil Rights Acts of 1964 and 1991 as amended (42 U.S.C. §§ 2000e et seq.), the
Age Discrimination In Employment Act (the “ADEA”) (29 U.S.C. §§ 621 et seq.),
Executive Order 11141, the Americans With Disabilities Act (42 U.S.C. §§ 12101
et seq.), the Rehabilitation Act of 1973 (29 U.S.C. §§ 701 et seq.), the
Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. § 1001 et
seq., the Worker Adjustment and Retraining Notification Act, the Older Workers
Benefit Protection Act, the Family and Medical Leave Act (29 U.S.C. §§ 2601 et
seq.), the Fair Labor Standards Act (29 U.S.C. §§ 201 et seq.), the Equal Pay
Act of 1963, 29 U.S.C 206 and any other claim under any law prohibiting
employment discrimination, harassment or relating to employment, including
without limitation any applicable state law counterpart of any of the foregoing,
including the California Fair Employment and Housing Act, the California Family
Rights Act and claims under the California Labor Code. This General Release also
includes, without limitation, your release of all claims for wrongful
termination, constructive termination, violation of public policy, breach of any
express or implied contract, breach of any implied covenant, fraud, intentional
or negligent misrepresentation, emotional distress, defamation, slander or any
other claims related to your relationship with any VeriSign Parties.

You hereby knowingly waive any and all rights you have or may have under
Section 1542 of the California Civil Code. Section 1542 provides as follows:

CONFIDENTIAL

 

4



--------------------------------------------------------------------------------

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

Notwithstanding Section 1542 of the Civil Code of California, you expressly
consent that this Agreement shall be given full force and effect according to
each and all of its expressed terms and provisions, including as well those
relating to unknown claims, charges, demands, suits, actions, causes of action
and debts, if any. You acknowledge that you understand the significance and
consequence of this specific waiver of Section 1542. You understand that this
Agreement is not an admission of liability under any statute or otherwise by
VeriSign, and that VeriSign does not admit but denies any violation of your
legal rights.

You represent that you are not aware of any possible claims by you other than
the claims that you have waived and released by this Agreement. You acknowledge
that you have been advised of your right to consult with legal counsel and
expressly agree to waive any rights you may have to any claims, whether the
facts or basis for any cause of action are known or unknown as of the Effective
Date of this Agreement, and acknowledge such waiver under any common law
principle or statute which may govern waivers of such claims. You represent that
you have no lawsuits, claims, or actions pending in your name, or on behalf of
any other person or entity, against VeriSign or any VeriSign Party, and that if,
unbeknownst to you, such a complaint, charge or lawsuit has been filed on your
behalf, you will immediately cause it to be withdrawn and dismissed. You further
represent that you have no known workplace injuries or occupational diseases.

You also represent that you do not intend to bring any claims on behalf of any
other person or entity against VeriSign or any other VeriSign Party. You agree
that you will not counsel or assist any attorneys or their clients in the
presentation or prosecution of any disputes, differences, grievances, claims,
charges, or complaints by any third party against VeriSign and/or any VeriSign
Party, unless under a government agency request, subpoena or other court order
to do so. You further agree both to immediately notify VeriSign upon receipt of
any court order, subpoena, document or any legal discovery device that requests
your involvement in any way in any legal matter concerning VeriSign or that
seeks or might require the disclosure or production of the existence or terms of
this Agreement, and to furnish, within three (3) business days of its receipt, a
copy of such subpoena or legal discovery device to VeriSign’s General Counsel in
accordance with Section 12.7 below.

The only claims that this Agreement does not release are: (i) a claim to enforce
this Agreement subject to the terms and conditions of this Agreement;
(ii) claims for unemployment compensation or any state disability insurance
benefits pursuant to the terms of applicable state law; (iii) claims to
continued participation in certain of the Company’s group benefit plans pursuant
to the terms and conditions of COBRA; or (iv) the right to bring to the
attention of the Equal Employment Opportunity Commission claims of
discrimination; provided however that you do release the right to secure any

CONFIDENTIAL

 

5



--------------------------------------------------------------------------------

damages for alleged discriminatory treatment. You hereby promise that you will
not pursue any claim that you have settled by this Agreement. You agree that if
you break this promise, you will pay all of VeriSign’s costs and expenses
(including reasonable attorneys’ fees) related to the defense of any claims.

3.2 OWBPA Notice. In accordance with the Older Workers Benefit Protection Act,
you acknowledge that you are waiving and releasing any rights you may have under
the Age Discrimination in Employment Act and that this waiver and release are
knowing and voluntary. You further acknowledge that: (i) this Agreement is
written in a manner that is understandable to you; (ii) the waiver and release
of claims under the ADEA contained in this Agreement does not cover rights or
claims that may arise after the date on which you sign this Agreement;
(iii) this Agreement provides for consideration in addition to anything of value
to which you are already entitled; (iv) you are advised that you may consult
with an attorney prior to executing this Agreement; (v) you have been granted
twenty-one (21) days after being presented with this Agreement to decide whether
or not to sign it and that if you sign this Agreement before the expiration of
such period you do so voluntarily after having had the opportunity to consult
with an attorney and hereby waive the remainder of the twenty-one (21) days
period; (vi) any changes to this Agreement, whether material or immaterial, will
not re-start the running of the twenty-one (21) day acceptance period; (vii) you
have seven (7) calendar days following the date you return the signed Agreement
to revoke your acceptance of this Agreement (the “Revocation Period”); and
(viii) this Agreement shall not be effective until the Revocation Period has
expired.

You acknowledge that the consideration given for this waiver and release
Agreement is in addition to anything of value to which you were already entitled
and is not an employment benefit. You acknowledge that the amounts to be paid by
VeriSign under this Agreement are adequate consideration for your execution of
this Agreement and for any and all outstanding obligations that may be owed to
you by VeriSign.

3.3 Cooperation. You agree to make yourself available upon reasonable notice
from VeriSign or its attorneys to provide testimony through declarations,
affidavits, depositions or at a hearing or trial, and to work with VeriSign in
preparation for such event, and to cooperate with any other reasonable request
by VeriSign in connection with the defense or prosecution of any lawsuit to
which a VeriSign Company is a party currently pending or filed after the
Termination Date. For the purposes of this Agreement, the term “VeriSign
Company” means VeriSign, Inc., its subsidiaries and any joint ventures to which
VeriSign or its subsidiaries are a party. If VeriSign so requests your
cooperation in connection with any legal matter then VeriSign agrees to pay for
any reasonable expenses, such as economy class airfare or lodging, that you
incur in connection with assisting VeriSign, provided you notify VeriSign in
advance of what your reasonable expenses are expected to be and receive prior
written approval from VeriSign for such expenses.

4. Return of Company Property. You agree to return to VeriSign either on the
Termination Date or on any other date agreed to by VeriSign any and all property
of VeriSign, including without limitation your computer, your ID badge and any
other property or equipment issued to you by VeriSign, files, correspondences,
notes, notebooks, reports, plans, business

CONFIDENTIAL

 

6



--------------------------------------------------------------------------------

plans, financial documents and any other documents prepared for or by VeriSign
concerning the Company or the Company’s customers, employees, products,
services, technology, processes or strategies, including copies of all original
documents.

5. Ongoing Confidentiality Obligations. You agree to keep confidential and not
to use any trade secret, confidential business or proprietary information which
you acquired during your employment with VeriSign, including, but not limited
to, any marketing, finance, business, legal, technical, or sales information,
plans, or strategies related to any VeriSign Company or any of their respective
customers. This is intended to cover any information of a nature not normally
disclosed by VeriSign to the general public. You agree that every term of this
Agreement, including, but not limited to, the fact that an agreement has been
reached and the amounts to be paid under this Agreement, shall be treated by you
as strictly confidential, and expressly covenant not to display, publish,
disseminate, or disclose the terms of this Agreement to any person or entity
other than your immediate family members, your attorneys or your tax advisors
and you agree to instruct them to keep the terms of this Agreement confidential.
You also agree that the VeriSign Assignment of Invention, Nondisclosure And
Nonsolicitation Agreement (the “VeriSign Confidentiality Agreement”) that you
signed on October 10, 2006 remains in full force and effect in accordance with
its terms.

6. Nondisparagement / No Unauthorized Public Statements. You agree to refrain
from making any derogatory, disparaging or defamatory remarks, statements or
communications about any VeriSign Party or concerning any products or services
being developed, marketed or sold by any VeriSign Company. You further agree
that you will not make any public statement about VeriSign or any other VeriSign
Party without the advance written approval of VeriSign’s Chief Executive
Officer.

VeriSign agrees that neither the Chief Executive Officer of the Company, any
member of the Board of Directors, any Executive Vice President of the Company
nor any Senior Vice President who reports directly to the Chief Executive
Officer of the Company shall make any derogatory, disparaging or defamatory
remarks, statements or communications about you.

7. Non-solicitation.

7.1 Nonsolicitation of Employees and Consultants. During the term of your
employment with VeriSign and for twelve (12) months after the Termination Date,
you agree that you will not directly or indirectly solicit, encourage or induce,
or attempt to solicit, encourage or induce, any employee or consultant of a
VeriSign Company to terminate his/her employment or consulting relationship with
such VeriSign Company. For the purpose of clarification, this Agreement does not
prohibit you at any time from hiring or otherwise engaging the services of any
individual who, on their own initiative, responds to an employment advertisement
or otherwise takes the initiative to seek an employment or consulting
opportunity with you.

7.2 Nonsolicitation of Customers. For twelve (12) months after the Termination
Date, you agree that you will not directly or indirectly:

CONFIDENTIAL

 

7



--------------------------------------------------------------------------------

(i) contact or solicit business from any customer (including any prospective
customer) of any VeriSign Company for the purpose of attempting to sell, license
or otherwise provide to such customer (or prospective customer) any Restricted
Products or Services (defined below); or

(ii) interfere or attempt to interfere with the relationship or prospective
relationship of any VeriSign Company with any person or entity that is or is
expected to become a customer of a VeriSign Company.

For the purposes of this Agreement, “Restricted Products or Services” means any
product or service that is similar to or competes with any product or service
that any VeriSign Company was developing, providing, selling, licensing,
marketing or distributing to customers or potential customers as of the
Termination Date.

8. Noncompete. In light of your continued knowledge of confidential and
proprietary information and trade secrets of VeriSign, and acknowledging that it
would be difficult for you to accept employment competitive with VeriSign
without the risk of use or disclosure of confidential and proprietary
information and trade secrets of the company, however inadvertent, you agree
that, during the term of your employment with VeriSign and for twelve
(12) months after the Termination Date, you will not, in any county, state,
country or other jurisdiction in which any VeriSign Company does business or, as
of the Termination Date, is planning to do business:

(i) directly or indirectly, alone or with others, engage in any Restricted
Business (as defined below);

(ii) be or become a director, officer, stockholder, owner, co-owner, partner,
member, trustee, promoter, founder, employee, agent, representative,
distributor, reseller, sublicensor, investor, lender, consultant, contractor,
advisor or manager of or to, or otherwise acquire or hold any interest in any
person or entity that engages in a Restricted Business;

(iii) permit your name to be used in connection with a business that is a
Restricted Business; or

(iv) directly or indirectly, alone or with others, interfere with any business
of a VeriSign Company;

provided, however, that nothing in this Section 8 will prevent you from
(A) owning a passive investment of less than one percent (1%) of the outstanding
shares of the capital stock of a publicly-held corporation if you are not
otherwise associated, directly or indirectly, with such corporation or any
affiliate company of such corporation; (B) owning as a passive investment less
than one percent (1%) of the equity interests in any venture capital fund in
which you are solely a passive investor and are not a principal, partner,
advisor or other service provider for such venture capital fund; or (C) serving
as an employee or consultant to any VeriSign Company.

For the purposes of this Agreement, “Restricted Business” means any company or
entity which is engaged in the following lines of business: domain name
services, SSL security

CONFIDENTIAL

 

8



--------------------------------------------------------------------------------

services, managed security services, PKI services, network consumer
authentication services, content delivery network services, messaging services
and activities related to such lines of business.

9. Employee Acknowledgement. You acknowledge that VeriSign’s agreement to pay
you the amounts stated in this Agreement is contingent upon your agreement to
comply with your obligations under this Agreement. You further agree that if it
is determined through binding arbitration pursuant to Section 12.2 below that
you have breached any term of this Agreement in any significant respect, then
the Company may: (i) require that you repay to VeriSign any payment made to you
pursuant to this Agreement; and (ii) may refuse to make any further payments to
you that otherwise would be made to you under this Agreement. You agree that the
restrictions imposed upon you in this Agreement are as narrow in scope as is
consistent with the protection of the Company’s legitimate interest in the
protection of its confidential information and proprietary information and trade
secrets.

10. No Assignment. You represent that no portion of any claims or rights that
you have released and no portion of any recovery or settlement to which you may
be entitled has been assigned or transferred to any other person, firm,
corporation or other entity not a party to this Agreement in any manner,
including by way of subrogation or operation of law or otherwise. If any claim,
action, demand or suit should be made or instituted against any VeriSign Party
because of any such purported assignment, subrogation or transfer, you agree to
indemnify and hold harmless the VeriSign Party against such claim, action, suit
or demand, including necessary expenses of investigation, attorneys’ fees and
costs.

11. Employment Inquiries. If you need to have the dates of your employment with
VeriSign confirmed for any prospective or future employer, you agree to direct
such inquiries to the attention of VeriSign’s Chief Executive Officer. In
accordance with Company policy, in response to any such inquiries the Chief
Executive Officer will provide any such future or prospective employer only the
following information about you: (i) the dates of your employment with VeriSign;
and (ii) the title you held while you were employed by VeriSign.

12. General.

12.1 Governing Law. This Agreement shall be governed by the laws of California
without regard to conflicts of law principles.

12.2 Arbitration. All controversies, claims and disputes arising out of or
relating to this Agreement or your separation from the Company, including
without limitation any alleged violation of the terms of this Agreement, shall
be resolved by final and binding arbitration before a single neutral arbitrator
in San Francisco, California, in accordance with the Employment Dispute
Resolution Rules of the Judicial Arbitration and Mediation Services (“JAMS”).
The arbitration shall be commenced by filing a demand for arbitration with JAMS
within fourteen (14) days after the filing party has given written notice of
such breach to the other party. Notwithstanding the foregoing, it is
acknowledged that it will be impossible to measure in money the damages that
would be suffered if the parties fail to comply with any of the obligations
imposed on them under Sections 4, 5, 7 or 8 and that in the event of any such
failure, an aggrieved person will be

CONFIDENTIAL

 

9



--------------------------------------------------------------------------------

irreparably damaged and will not have adequate remedy at law. Any such person
shall, therefore, be entitled to injunctive relief, including specific
performance, to enforce such obligations, and if any action shall be brought in
equity to enforce any of the provisions of Sections 4, 5, 7 or 8 of this
Agreement, none of the parties hereto shall raise the defense that there is no
adequate remedy at law.

12.3 Severability. Should any provision of this Agreement be declared or
determined by an arbitrator or court of competent jurisdiction to be invalid or
otherwise unenforceable, the remaining parts, terms and provisions shall
continue to be valid, legal and enforceable, and will be performed and enforced
to the fullest extent permitted by law.

12.4 Taxes. All payments stated in this Agreement will be subject to applicable
tax withholdings and other deductions. To the extent any taxes may be payable
for the payments and benefits provided to you by this Agreement beyond those
withheld by the Company, you agree to pay them yourself and to indemnify and
hold the Company and other persons and entities released by this Agreement
harmless for any tax claims or penalties, and associated attorneys’ fees and
costs, resulting from any failure by you to make required payments.

12.5 Construction. The subject headings in this Agreement are for convenience
purposes only and do not affect the interpretation of this Agreement. It is
agreed that any legal rule to the effect that ambiguities ought to be resolved
against the drafting party shall not apply to any interpretation of this
Agreement.

12.6 Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned. This Agreement may be signed via facsimile.

12.7 Notices. All notices, demands or other communications regarding this
Agreement shall be in writing and shall be sufficiently given if either
personally delivered or sent by overnight courier, addressed as follows:

(a) If to the Company:

VeriSign, Inc.

Attention: General Counsel

21351 Ridgetop Circle

Dulles, Virginia 20166

(b) If to you to:

Attention: Rodney A. McCowan

367 Santana Heights #3108

San Jose, California 95128

CONFIDENTIAL

 

10



--------------------------------------------------------------------------------

12.8 Entire Agreement. You and the Company agree that, except as expressly
specified below in this Section 12.8, you each are not relying on any
representations, promises or agreements other than those set forth in this
Agreement which contains the entire agreement between you and VeriSign and
supersedes all prior or contemporaneous agreements or understandings between you
and VeriSign, or any entity that has been acquired by VeriSign, on the subject
matters of this Agreement, except this Agreement does not supersede the VeriSign
Confidentiality Agreement.

12.9 Amendments. No changes to this Agreement will be valid unless the change is
in writing, is signed by both you and VeriSign’s Chief Executive Officer and
specifically states that it is amending this Agreement.

[Remainder of page intentionally left blank.]

CONFIDENTIAL

 

11



--------------------------------------------------------------------------------

Please read this Agreement carefully. We will hold this offer open for
twenty-one (21) days. To accept this Agreement, you will need to sign below
where indicated in front of a witness, have the witness sign where indicated and
then return the signed Agreement to VeriSign’s General Counsel at the address
stated in Section 12.7(a) above either on or before the Acceptance Expiration
Date. VeriSign will have no obligations to you under this Agreement if you do
not sign it and return it before the Acceptance Expiration Date or if you revoke
your acceptance of this Agreement during the Revocation Period. If, during the
Revocation Period, you decide that you would like to revoke your acceptance of
this Agreement then revocation must be made by delivering written notice of your
revocation to Attention: General Counsel, VeriSign, Inc., 21351 Ridgetop Circle,
Dulles, Virginia 20166, and must be received no later than the seventh day after
you return the signed Agreement. You may keep the enclosed duplicate copy of
this Agreement for your records.

Your signature below will indicate that you are entering into this Agreement
freely and with a full understanding of its terms and that you are committing to
comply with all of the obligations imposed upon you by this Agreement.

If you have any questions, please feel free to contact me.

 

Very truly yours,

On behalf of VeriSign, Inc.

/S/    WILLIAM A. ROPER        

William A. Roper

Chief Executive Officer

I, RODNEY A. MCCOWAN, HAVE READ AND UNDERSTAND THIS AGREEMENT, AND I ENTER INTO
IT VOLUNTARILY, WITH FULL KNOWLEDGE OF ITS EFFECT. I UNDERSTAND THAT ALL
REFERENCES IN THIS AGREEMENT TO “YOU” ARE REFERENCES TO ME, RODNEY A. MCCOWAN.
THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT BY ME WILL NOT
CONFLICT WITH, BREACH, OR VIOLATE OR CAUSE A DEFAULT UNDER ANY AGREEMENT
CONTRACT OR INSTRUMENT TO WHICH I AM SUBJECT.

 

/S/ RODNEY A. MCCOWAN     7/20/07 Signature     Date    

/s/ WITNESS

 

   

7/20/07

 

Witness     Date

CONFIDENTIAL

 

12